Exhibit Unaudited Pro Forma Financial Statements The following unaudited pro forma financial data reflects The Finish Line, Inc.’s (the “Company”) historical results as adjusted on a pro forma basis to give effect to the disposition of the Man Alive business(“Man Alive”), which became effective on July 4, 2009.The Company will account for the disposition as a discontinued operation in its consolidated financial statements in accordance with Statement of Financial Accounting Standards No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets. The unaudited pro forma condensed consolidated balance sheet as of May 30, 2009 presents the financial position of the Company assuming the disposition of Man Alive had been completed on that date.The following unaudited pro forma consolidated statements of operations for the fiscal years ended February 28, 2009, March 1, 2008, March 3, 2007, and for the thirteen weeks ended May 30, 2009, February 28, 2009, November 29, 2008, August 30, 2008 and May 31, 2008, present the Company’s results of operations assuming that the disposition of Man Alive had been completed on the first day of these respective periods. The adjustments set forth in the “Man Alive” column are described in the Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements. The unaudited pro forma condensed consolidated balance sheet and consolidated statements of operations for the periods presented do not purport to represent what the Company’s consolidated results of operations or financial position actually would have been had the disposition of Man Alive occurred on the dates noted above, or to project our consolidated results of operations for any future periods.The pro forma adjustments are based upon available information and certain assumptions that management believes are reasonable under the circumstances.The pro forma results should be read in conjunction with the consolidated financial statements and notes thereto in the Company’s Annual Report on Form 10-K for the year ended February 28, 2009 and the Company’s Quarterly Report on Form 10-Q for the quarterly periods ended May 30, 2009, November 29, 2008, August 30, 2008, and May 31, 2008. The Finish Line, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheet May 30, 2009 (in thousands) Historical Man Alive Pro Forma ASSETS Cash and cash equivalents $ 118,959 $ (7,699 ) [B] $ 111,260 Merchandise inventories, net 241,571 (7,377 ) [A] 234,194 Other current assets 16,215 (107 ) [A] 16,108 Property and equipment, net 166,996 (6,779 ) [A] 160,217 Other assets, net 39,575 — 39,575 Total assets $ 583,316 $ (21,962 ) $ 561,354 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities $ 95,363 $ (1,612 ) [A] $ 93,751 Deferred credits from landlords 49,546 (6,110 ) [A] 43,436 Other long-term liabilities 14,877 — 14,877 Shareholders' equity 423,530 (14,240 ) [A][B] 409,290 Total liabilities and shareholders' equity $ 583,316 $ (21,962 ) $ 561,354 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Thirteen Weeks Ended May 30, 2009 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 267,229 $ (8,133 ) $ 259,096 Cost of sales (including occupancy costs) 190,171 (7,449 ) 182,722 Gross Profit 77,058 (684 ) 76,374 Selling, general and administrative expenses 77,983 (4,598 ) 73,385 Operating (loss) income (925 ) 3,914 2,989 Interest income, net 104 — 104 (Loss) income from continuing operations before income taxes (821 ) 3,914 3,093 Income tax (benefit) expense (215 ) 1,549 1,334 (Loss) income from continuing operations $ (606 ) $ 2,365 $ 1,759 (Loss) income per share from continuing operations: Basic $ (0.01 ) $ 0.03 Diluted $ (0.01 ) $ 0.03 Weighted average shares outstanding: Basic 54,153 54,153 Diluted 54,153 54,408 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Thirteen Weeks Ended February 28, 2009 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 364,148 $ (20,081 ) $ 344,067 Cost of sales (including occupancy costs) 248,617 (18,762 ) 229,855 Gross Profit 115,531 (1,319 ) 114,212 Selling, general and administrative expenses 83,451 (5,431 ) 78,020 Terminated merger-related income, net (2,075 ) — (2,075 ) Impairment charges 32,588 (26,470 ) 6,118 Operating income 1,567 30,582 32,149 Interest income, net 128 (1 ) 127 Income from continuing operations before income taxes 1,695 30,581 32,276 Income tax expense 2,900 9,724 12,624 (Loss) income from continuing operations $ (1,205 ) $ 20,857 $ 19,652 (Loss) income per share from continuing operations: Basic $ (0.03 ) $ 0.36 Diluted $ (0.03 ) $ 0.36 Weighted average shares outstanding: Basic 54,026 54,026 Diluted 54,026 54,125 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Thirteen Weeks Ended November 29, 2008 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 256,864 $ (16,293 ) $ 240,571 Cost of sales (including occupancy costs) 190,280 (14,671 ) 175,609 Gross Profit 66,584 (1,622 ) 64,962 Selling, general and administrative expenses 81,060 (5,494 ) 75,566 Terminated merger-related costs, net 23 — 23 Operating loss (14,499 ) 3,872 (10,627 ) Interest income, net 194 (5 ) 189 Loss from continuing operations before income taxes (14,305 ) 3,867 (10,438 ) Income tax benefit (5,462 ) 1,527 (3,935 ) Loss from continuing operations $ (8,843 ) $ 2,340 $ (6,503 ) Loss per share from continuing operations: Basic $ (0.16 ) $ (0.12 ) Diluted $ (0.16 ) $ (0.12 ) Weighted average shares outstanding: Basic 53,935 53,935 Diluted 53,935 53,935 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Thirteen Weeks Ended August 30, 2008 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 353,312 $ (16,312 ) $ 337,000 Cost of sales (including occupancy costs) 242,600 (12,860 ) 229,740 Gross Profit 110,712 (3,452 ) 107,260 Selling, general and administrative expenses 89,260 (6,248 ) 83,012 Terminated merger-related costs, net 45 — 45 Operating income 21,407 2,796 24,203 Interest income, net 244 (1 ) 243 Income from continuing operations before income taxes 21,651 2,795 24,446 Income tax expense 8,431 1,104 9,535 Income from continuing operations $ 13,220 $ 1,691 $ 14,911 Income per share from continuing operations: Basic $ 0.24 $ 0.27 Diluted $ 0.24 $ 0.27 Weighted average shares outstanding: Basic 53,902 53,902 Diluted 54,334 54,334 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Thirteen Weeks Ended May 31, 2008 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 287,939 $ (14,920 ) $ 273,019 Cost of sales (including occupancy costs) 204,812 (11,877 ) 192,935 Gross Profit 83,127 (3,043 ) 80,084 Selling, general and administrative expenses 81,389 (5,484 ) 75,905 Terminated merger-related costs, net 38 — 38 Operating income 1,700 2,441 4,141 Interest income, net 255 — 255 Income from continuing operations before income taxes 1,955 2,441 4,396 Income tax expense 1,090 964 2,054 Income from continuing operations $ 865 $ 1,477 $ 2,342 Income per share from continuing operations: Basic $ 0.02 $ 0.04 Diluted $ 0.02 $ 0.04 Weighted average shares outstanding: Basic 53,523 53,523 Diluted 53,680 53,680 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended February 28, 2009 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 1,262,263 $ (67,606 ) $ 1,194,657 Cost of sales (including occupancy costs) 886,309 (58,170 ) 828,139 Gross Profit 375,954 (9,436 ) 366,518 Selling, general and administrative expenses 335,160 (22,657 ) 312,503 Terminated merger-related income, net (1,969 ) — (1,969 ) Impairment charges 32,588 (26,470 ) 6,118 Operating income 10,175 39,691 49,866 Interest income, net 821 (7 ) 814 Income from continuing operations before income taxes 10,996 39,684 50,680 Income tax expense 6,959 13,319 20,278 Income from continuing operations $ 4,037 $ 26,365 $ 30,402 Income per share from continuing operations: Basic $ 0.07 $ 0.56 Diluted $ 0.07 $ 0.55 Weighted average shares outstanding: Basic 53,846 53,846 Diluted 54,108 54,108 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended March 1, 2008 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 1,277,162 $ (76,299 ) $ 1,200,863 Cost of sales (including occupancy costs) 905,726 (62,438 ) 843,288 Gross Profit 371,436 (13,861 ) 357,575 Selling, general and administrative expenses 342,234 (23,700 ) 318,534 Terminated merger-related costs 91,354 — 91,354 Impairment charges 5,661 (1,110 ) 4,551 Operating loss (67,813 ) 10,949 (56,864 ) Interest income, net 1,380 — 1,380 Loss from continuing operations before income taxes (66,433 ) 10,949 (55,484 ) Income tax benefit (17,931 ) 4,318 (13,613 ) Loss from continuing operations $ (48,502 ) $ 6,631 $ (41,871 ) Loss per share from continuing operations: Basic $ (1.03 ) $ (0.89 ) Diluted $ (1.03 ) $ (0.89 ) Weighted average shares outstanding: Basic 47,196 47,196 Diluted 47,196 47,196 The Finish Line, Inc. Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended March 3, 2007 (in thousands, except per share data) Historical Man Alive [C] Pro Forma Net Sales $ 1,331,959 $ (69,353 ) $ 1,262,606 Cost of sales (including occupancy costs) 929,693 (51,601 ) 878,092 Gross Profit 402,266 (17,752 ) 384,514 Selling, general and administrative expenses 335,019 (19,797 ) 315,222 Impairment charges 3,559 — 3,559 Operating income 63,688 2,045 65,733 Interest income, net 1,021 6 1,027 Income from continuing operations before income taxes 64,709 2,051 66,760 Income tax expense 24,445 785 25,230 Income from continuing operations $ 40,264 $ 1,266 $ 41,530 Income per share from continuing operations: Basic $ 0.85 $ 0.87 Diluted $ 0.84 $ 0.87 Weighted average shares outstanding: Basic 47,250 47,250 Diluted 47,757 47,757 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements Man Alive Adjustments Man Alive adjustments reflect those adjustments which are directly attributable to the disposition and include the following: [A] Eliminates the financial position of The Finish Line Man Alive, Inc., the subsidiary that owned the Man Alive business(“Man Alive”). [B] Reflects the $7.7 million paid by the Company to Man Alive Acquisitions, LLC for the disposition of Man Alive. [C] Eliminates the results of operations of Man Alive.
